BARKETT, Judge.
Appellant, the defendant below, asserts error in the denial of its motion to dismiss for improper venue. We agree and reverse.
Section 47.051, Florida Statutes (1983), provides in part:
Actions against domestic corporations shall be brought only in the county where such corporation has, or usually keeps, an office for transaction of its customary business, where the cause of action accrued, or where the property in litigation is located.
This case arises out of a prior lawsuit filed by appellant corporation to foreclose a mortgage on the appellees’ property. Ap-pellees paid appellant the amount requested to effectuate dismissal of the foreclosure suit so they could sell the property in question. After the foreclosure suit was dismissed, the present suit was filed by appellees. Appellees allege that appellant wrongfully charged appellees more money than was due in the foreclosure suit. Ap-pellees request an accounting and a refund of their alleged overpayment. The trial court determined that venue was proper in Broward County because the prior suit for foreclosure involved Broward County property. We do not agree that this constitutes “property in litigation” in the present suit. Furthermore, appellant does not have an office in Broward County and the cause of action did not accrue there. Consequently, venue does not lie in Broward County. Appellant’s motion to dismiss for improper venue should have been granted and the matter transferred to the appropriate forum.
REVERSED AND REMANDED FOR FURTHER ACTION CONSISTENT HEREWITH,
ANSTEAD, C.J., and DELL, JJ., concur.